NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                         No. 08-4904
                                        _____________

                             UNITED STATES OF AMERICA,

                                                v.

                             CARLOS MIRANDA-FREYTES,
                           a/k/a Manuel Inoa, a/k/a Mario Cabrera,

                                             Appellant.

                        Appeal from the United States District Court
                           for the District of the Virgin Islands
                             (Crim. No. 3-08-cr-00015-001)
                          District Judge: Hon. Curtis V. Gómez

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    December 1, 2009

                             Before: McKEE, Chief Judge,
                         FUENTES and NYGAARD, Circuit Judges

                                (Opinion Filed May 13, 2010)

                                           OPINION

McKEE, Chief Judge.

       Carlos Miranda-Freytes1 appeals his conviction for illegally reentering the United


       1
         Although Miranda-Freytes is referred to as Mr. Cabrera throughout the appellant’s
brief, we will refer to him as Miranda-Freytes in this opinion to be consistent with the case
caption.

                                                1
States in violation of 8 U.S.C. § 1326. He argues that the district court erred in denying

his motion to suppress his fingerprints and certain contents of his immigration file. For

the reasons that follow, we will affirm.2

                                                 I.

       Inasmuch as we are writing for the parties who are familiar with this case, we need

not set forth the factual or procedural background of this appeal in detail.

       Miranda-Freytes argues that Peak’s handcuffing of him in the engine room

constituted a de facto arrest unsupported by probable cause. Accordingly, he argues that

the fruit of this unlawful arrest, his fingerprints and certain information in his immigration

file, must be suppressed. We disagree.

       In United States v. Bowley, 435 F.3d 426 (3d Cir. 2006), we considered the

question of whether identity information, including a defendant’s fingerprints and

immigration file, should be suppressed as a result of an unlawful arrest. In concluding

that suppression was not appropriate, we noted that the Supreme Court had stated that

“[t]he ‘body’ or identity of a defendant or respondent in a criminal or civil proceeding is

never itself suppressible as a fruit of an unlawful arrest, even if it is conceded that an

unlawful arrest, search, or interrogation occurred.” Id. at 430 (citing INS v. Lopez-

       2
          The district court had jurisdiction over the case pursuant to 18 U.S.C. § 3231. We have
jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review “denial of a motion to
suppress for clear error as to the underlying factual findings and exercise[ ] plenary review of the
District Court’s application of the law to those facts.” United States v. Bond, 581 F.3d 128, 133
(3d Cir. 2009) (internal quotation marks omitted) (alteration in original) (quoting United States
v. Perez, 280 F.3d 318, 336 (3d Cir. 2002)).


                                                 2
Mendoza, 468 U.S. 1032, 1039 (1984)). Although Bowley was a criminal prosecution and

Lopez-Mendoza was a civil proceeding, we noted our “doubt that the Court lightly used

such a sweeping word as ‘never’ in deciding when identity may be suppressed as the fruit

of an illegal search of arrest.” Id. Thus, even if we assume that the use of handcuffs

transformed what would otherwise have been a lawful Terry stop into a de facto arrest

unsupported by probable cause, we would still not be confronted with the kind of

egregious circumstances that could subject the evidence Miranda-Freytes seeks to

suppress to Fourth Amendment scrutiny.3 Nothing on this record supports a finding that

the arresting authorities did anything to “transgress notions of fundamental fairness and

undermine the probative value of the evidence obtained.” Lopez-Mendoza, 468 U.S. at

1050-51.

                                              II.

       For the foregoing reasons, we will affirm Miranda-Freytes’s conviction and

judgment of sentence.




       3
        In Lopez-Mendoza, the Court left open the possibility that identity information may be
suppressible if obtained through “egregious violations of Fourth Amendment or other liberties
that might transgress notions of fundamental fairness and undermine the probative value of the
evidence obtained.” 468 U.S. at 1050-51.

                                               3